Case 5:19-cv-02194-MWF-PD Document 26 Filed 12/02/20 Page 1 of 1 Page ID #:561



   1

  2
                                                                  JS-6
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    PAULA MENDEZ MEDINA,                        Case No. EDCV 19-02194-MWF (PD)

 12                       Petitioner,              JUDGMENT
 13           v.
 14    U.S. DEPARTMENT OF
       HOMELAND SECURITY, et al.,
 15
                          Respondents.
 16
 17
 18          Pursuant to the Court’s Order Accepting the Report and
 19    Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
 20    the Petition is granted.
 21
       DATED: December 2, 2020
 22
 23                                     ____________________________________
                                        MICHAEL W. FITZGERALD
 24
                                        UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
